Citation Nr: 0101881	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 
1997, for the award of a 10 percent schedular evaluation for 
the left carpal tunnel syndrome (CTS) disability.

2.  Entitlement to an effective date earlier than May 6, 
1997, for the award of a 10 percent schedular evaluation for 
the right carpal tunnel syndrome (CTS) disability.

3.  Entitlement to an effective date earlier than May 6, 
1997, for the award of a 10 percent schedular evaluation for 
the bilateral strabismus disability.

4.  Entitlement to an effective date earlier than May 6, 
1997, for the grant of service connection for a chronic low 
back and right leg disorder.

5.  Entitlement to an effective date earlier than May 6, 
1997, for the grant of service connection for a cyst on the 
right (minor) hand.

6.  Entitlement to an effective date earlier than May 6, 
1997, for the grant of service connection for migraine 
headaches.

7.  Entitlement to an effective date earlier than May 6, 
1997, for the grant of service connection for bronchitis and 
other residuals of pneumonia.

8.  Entitlement to an effective date earlier than May 6, 
1997, for the grant of service connection for maxillary 
sinusitis.

9.  Entitlement to a disability rating in excess of 10 
percent for a left (major) index finger disability.

10.  Entitlement to an initial compensable disability rating 
for a cyst on the right (minor) hand.

11.  Entitlement to service connection for anal pain and 
bleeding due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Air Force from 
June 1977 to September 1994, when he retired.  His active 
duty included service in Southwest Asia from January 23, 1991 
to July 21, 1991.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veteran Affairs (VA).  

The Board notes that, while the case was in appellate status, 
the RO increased the appellant's disability evaluation for 
the left finger disability from zero to 10 percent, effective 
May 6, 1997; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The appellant has also appealed 
the initial zero percent rating that was assigned to the 
right hand cyst disability after service connection was 
granted.  The appellant is, in effect, asking for an 
increased rating effective as early as the date of receipt of 
the claim- this effectively allows the Board to consider 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus the issues are as set out on the 
title page.

The issue of entitlement to service connection for anal pain 
and bleeding due to an undiagnosed illness is addressed in 
the REMAND section which follows the ORDER section in the 
decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In a December 1997 rating decision, the RO evaluated the 
appellant's service-connected left and right carpal tunnel 
syndrome (CTS) disabilities as 10 percent disabling, each 
effective from May 6, 1997.

3.  In a December 1997 rating decision, the RO evaluated the 
appellant's service-connected bilateral strabismus disability 
as 10 percent disabling, effective from May 6, 1997.

4.  The RO has assigned an effective date of May 6, 1997 for 
the grant of service connection for the back/right leg 
disability, the cyst on the right hand, the migraine 
headaches, the bronchitis/pneumonia disability and the 
maxillary sinusitis.

5.  In October 1994, the appellant submitted an application 
for benefits to the VA; he claimed entitlement to service 
connection for, among others, lower back pain, numbness of 
the right thigh, a cyst of the right hand, 
bronchitis/pneumonia and Gulf War syndrome. 

6.  In a November 1995 rating decision, service connection 
for left and right carpal tunnel syndrome (CTS) and for 
bilateral strabismus was granted.  A noncompensable 
evaluation was assigned for each disability.  Notice of the 
decision was sent the same month; the appellant did not 
appeal and that decision became final after one year.

7.  In a November 1996 rating decision, service connection 
for migraine headaches due to an undiagnosed illness was 
denied on the basis that migraine headache is a clinical 
diagnosis.  Service connection for the back and right thigh 
and the right hand was first denied in that rating decision 
and the reopening of the bronchitis and pneumonia claim was 
also denied. 

8.  In May 1997, the appellant submitted a written statement 
that the RO interpreted as claims for increases and earlier 
effective dates.  The appellant also mentioned having 
suffered from sinusitis in service in this statement; no 
earlier sinusitis claim is shown.  

9.  The appellant submitted an informal claim for increased 
ratings for the left CTS on June 8, 1995, and the right CTS 
on February 20, 1996.  No earlier claim is shown.

10.  Between November 30, 1995 and May 6, 1997, VA had not 
received any formal or informal notice that the appellant's 
service-connected bilateral strabismus warranted an increased 
rating.

11.  Residuals of the in-service left index finger cyst 
removal are manifested by subjective complaints of stiffness 
and pain on use and objective findings of ability to touch 
the left index finger to the palmar crease and excellent left 
hand grip.

12.  There is no physical or radiographic evidence of left 
index finger ankylosis or of bony involvement proximal to the 
proximal interphalangeal joint.  The left finger disability 
is not equivalent to an amputation at the proximal 
interphalangeal joint or proximal thereto.  The residuals of 
the left index finger cyst removal have not been shown to 
cause exudation or constant itching, extensive lesions, or 
disfigurement.

13.  Tenderness on palpation in the area of the right hand 
cysts has been demonstrated by clinical observation.  The 
cysts have not been shown to cause exudation or constant 
itching, extensive lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 8, 1995, but 
no earlier, for the assignment of a 10 percent evaluation for 
left CTS, and February 20, 1996, but no earlier, for the 
assignment of a 10 percent evaluation for right CTS have been 
met.  38 U.S.C.A. §§ 1155, 5107(b), 5110, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.157, 3.400 (2000).

2.  The criteria for assigning an effective date earlier than 
May 6, 1997 for the award of a 10 percent evaluation for the 
bilateral strabismus disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.157, 3.400 (2000).

3.  The criteria for assigning an effective date of October 
1, 1994 for the award of service connection for the 
back/right leg, the right hand cyst, the migraine headaches 
and the bronchitis/pneumonia disabilities have been met.  
38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.151, 3.160, 3.400 (2000).

4.  The criteria for assigning an effective date earlier than 
May 6, 1997 for the award of service connection for the 
maxillary sinusitis disability have not been met.  
38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.151, 3.160, 3.400 (2000).

5.  An evaluation in excess of 10 percent for the residuals 
of a left (major) distal index finger cyst removal, currently 
evaluated as 10 percent disabling, is not warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.45, 4.59, 
4.68, 4.71, 4.71(a), 4.118, and Diagnostic Codes 5153, 5225, 
7803, 7804, 7805, 7806, 7819 (2000).

6.  A schedular evaluation of 10 percent for the right 
(minor) hand cyst disability, but not more, is warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.41, 4.59, 
4.118, and Diagnostic Codes 7803, 7804, 7805, 7806, 7819 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Effective date claims.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

A.  Earlier effective date for increased ratings.

The appellant contends that his entitlement to 10 percent 
evaluations for his left and right CTS and his bilateral 
strabismus should be effective from October 1994.  He 
testified to that effect during his April 1999 personal 
hearing at the RO.  The Board notes that service connection 
for these conditions was granted in a November 1995 rating 
decision issued by the Nashville RO; a noncompensable 
evaluation was assigned for each of the three disabilities.  
The appellant was informed of that rating decision in the 
same month, but he did not appeal the assigned noncompensable 
ratings.  That rating decision is, therefore, final; no 
appropriate collateral attack of that decision has been 
initiated.

The record reveals that the appellant is left-hand dominant.  
He has been service-connected for CTS of each hand.  Under 
38 C.F.R. § 4.124a, Diagnostic Code 8515, mild incomplete 
paralysis of the median nerve of the major extremity or the 
minor extremity warrants a 10 percent disability evaluation.  
A 10 percent evaluation was assigned after a July 1997 VA 
medical examination documented the appellant's complaints of 
pain and numbness on use; tremors of the hands were also 
documented.  

Review of the evidence of record reveals that the appellant 
sought treatment at a uniformed services medical facility on 
June 8, 1995.  He was noted to have a history of left CTS and 
he complained of pain shooting up inside the arm.  He 
reported experiencing increased pain in the left wrist on 
use.  A wrist splint was ordered.  The appellant subsequently 
complained of left and right wrist pain during a VA clinic 
visit in February 1996.  The complained of pain and swelling 
was noted to be greater on the left than the right.  A 
positive Phalen's sign was noted on the left.  The next 
clinical findings relating to CTS symptoms are recorded in a 
July 1997 VA medical examination report.  

The post-service medical records dated between 1995 and June 
1997, including VA records and uniformed services facility 
records, do not include any discussion of the appellant's 
strabismus.  There are no clinical findings relating to the 
severity of the strabismus in those records.

As the RO assigned an effective date of May 6, 1997, for each 
of the three 10 percent evaluations, the initial inquiry 
concerns whether there was a claim for an increased rating 
filed before the current effective date of the 10 percent 
evaluations.  The copies of post-service medical records 
dated between 1995 and June 1997, including VA records and 
uniformed services facility records, were supplied by the 
veteran in May 1997 and were not earlier considered in rating 
the disabilities by the RO.  The Board finds that, when 
liberally construed, the June 8, 1995, uniformed services 
facility record constitutes such an informal claim for the 
left CTS disability, and the February 20, 1996 VA medical 
records constitutes such an informal claim for the right CTS 
disability; however, there was no such earlier increased 
rating claim submitted for the eye disability.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim.  38 C.F.R. § 3.160(e).  The Board notes that, 
if a notice of disagreement is not filed within one year of 
notification of a rating decision on a claim, that rating 
decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 20.302(a), 20.1103.

Clearly, a compensable evaluation for the left and right CTS 
and the bilateral strabismus was disallowed in the November 
1995 rating decision; the appellant was aware of that rating 
decision as demonstrated by his reference to the November 8, 
1995 rating decision in his written statement of May 1997.  
The appellant did not appeal the November 1995 rating within 
one year and, therefore, that rating decision was final as of 
the date of the notice letter, November 30, 1995.  The 
uniformed services and VA treatment records, copies of which 
were submitted by the veteran with his claim in May 1997 and 
not previously considered by the RO, constitute claims for 
increase pursuant to the provisions of 38 C.F.R. § 3.157.  
Therefore, it is clear, in considering whether an effective 
date earlier than May 6, 1997 could be assigned, that the 
later of the two dates, the date of receipt of the claim or 
the date entitlement arose, is to be used for the effective 
date and not the earlier.  Thus, the proper effective dates, 
based on the current evidence of record, are June 8, 1995, 
and February 20, 1996, the date of uniformed services or VA 
outpatient treatment and examination of the appellant for the 
left and right CTS disabilities, respectively.

For the appellant to be entitled to an earlier effective date 
for an increased schedular disability rating assigned for his 
bilateral strabismus disability, there would have to be some 
clinical evidence contained in the claims file that could be 
reasonably construed as an informal claim for an increased 
rating dated before May 1997, when entitlement to a 10 
percent rating was established.  Having found no such 
evidence, the Board's evaluation of the evidence of record 
does not permit the conclusion that the appellant's bilateral 
strabismus disability had increased in severity before May 6, 
1997, thereby warranting a grant of an increased schedular 
evaluation.

B.  Earlier effective dates for service connection.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

On October 12, 1994, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
the appellant presented claims of entitlement to service 
connection for, among others, lower back pain, numbness of 
the right thigh, a cyst of the right hand, 
bronchitis/pneumonia and Gulf War syndrome.  In November 
1995, the appellant was informed by the Nashville RO that his 
claim for bronchitis and pneumonia had been found to be not 
well grounded.  

Subsequently, the appellant's case was reviewed by the 
Nashville RO, pursuant to All Station Fast Letter 96-73, 
dated July 16, 1996.  This document mandated a review of all 
denied Persian Gulf War claims to ensure that procedural and 
legal requirements had been met.  Since the appellant had 
claimed Gulf War Syndrome in his original claim for benefits, 
his denied claims were reviewed.  In December 1996, the 
Nashville RO sent a letter to the appellant and informed him 
that it had denied his claims for the low back and right 
thigh, the right hand cyst, bronchitis/pneumonia and migraine 
headaches as due to an undiagnosed illness.  

On May 6, 1997, the RO received the appellant's response to 
the December 1996 Nashville RO letter; in his letter the 
appellant cited the December 1996 RO letter and expressed his 
disagreement with the rating decision.  The Board finds that 
the May 1997 written statement of the appellant constitutes a 
Notice of Disagreement (NOD) to the November 1996 rating 
decision.  Ultimately, as a result of the appellant's appeal, 
he was awarded service connection for the low back and right 
thigh, the right hand cyst, bronchitis/pneumonia and migraine 
headaches in a rating decision issued in December 1997 by the 
Little Rock RO.  

Based on the foregoing, the Board finds that the October 12, 
1994 VA Form 21-526 was the starting point for the December 
1997 grant of service connection for the back/right leg, the 
right hand, the migraine headaches and the 
bronchitis/pneumonia claims.  Clearly, the claims for the 
back and right leg and the right hand were not addressed 
until the November 1996 rating decision.  The 
bronchitis/pneumonia claim was originally denied in the 
November 1995 rating decision.  That denial, however, was 
reviewed pursuant to Fast Letter 96-73 in November 1996.  The 
November 1996 denial was appealed, which ultimately led to 
the grant of service connection for this disability in 
December 1997.  Fast Letter 96-73 states that the "effective 
date for any case in which service connection is granted as a 
result of development because of this letter will be the date 
of receipt of the veteran's original claim."  Likewise, 
since the migraine headaches claim was developed as a result 
of the Fast Letter 96-73, the effective date for the migraine 
claim is the date of receipt of the veteran's original claim.

Therefore, after resolving any doubt in the appellant's 
favor, the Board finds that the record supports the claim for 
entitlement to an effective date of October 1, 1994, the day 
after the appellant's discharge from service, for the award 
of service connection for the back/ right leg, the right 
hand, the migraine headaches and the bronchitis/pneumonia.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §  3.400.  The Board 
notes that an effective date back to the date of service is 
appropriate since it is undisputed that these claims were 
filed within one year of service.  38 U.S.C.A. § 5110(b)(1).

This decision is limited to the assignments of the awards of 
service connection, and to that extent these issues are 
resolved in the appellant's favor.  The question of what 
evaluation is to be initially assigned is not addressed in 
the decision herein.

Lastly, the issue of maxillary sinusitis was not mentioned in 
the October 1994 VA Form 21-526 and it was not addressed in 
either the November 1995 rating decision or in the November 
1996 rating decision.  Review of the uniformed services 
facility treatment records dated in 1995 does not reveal any 
diagnosis of sinusitis.  The VA medical treatment records 
dated in 1996, and the first half of 1997, do not mention any 
diagnosis of, or treatment for, sinusitis.  Sinusitis is 
first clinically mentioned post-service in VA treatment 
records dated in July 1997.  The first mention of sinusitis 
by the appellant is found in the May 6, 1997 written 
statement.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 
38 U.S.C.A. § 5110(a).  As noted above, when a claim for 
service connection benefits is filed within a year of the 
veteran's separation from the service, the effective date of 
an award of disability compensation is the date following 
separation from active service.  However, in this instance, 
the claim for service connection for maxillary sinusitis was 
not filed until May 1997, more than one year after the 
appellant's separation from service.  Therefore, since the RO 
has granted benefits as of the date the appellant first filed 
his sinusitis claim, it has already assigned the earliest 
possible effective date for the grant of such benefits.  In 
light of the foregoing, the May 6, 1997 date must be accepted 
as the date of claim for purposes of determining an effective 
date for the grant of service connection.

II.  Increased ratings claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of  38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
service connection has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although 38 
C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown,  7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
includes the reports of uniformed services outpatient 
treatment dated in 1995; the reports of VA medical 
examinations conducted in November 1994, March 1996, and July 
1997; and VA medical treatment reports dated in 1996 and 
1997.

The appellant underwent VA medical examination in November 
1994.  The examiner noted that both upper extremities 
demonstrated well-developed muscles.  No atrophy or 
fasciculations were observed in the hands.  Normal sensation 
to pinprick over both hands was demonstrated with no evidence 
of any sensory deficits detectable by pinprick.  No tremors 
were observed.  During the psychiatric examination, the 
appellant reported that he liked to play the guitar and that 
he bowled once a week.

The uniformed services medical facility outpatient records 
dated in 1995 do not include any mention of complaints of, or 
treatment for, cysts on either hand.  Review of the VA 
medical treatment records reveals that cysts were observed on 
the appellant's hands in March 1996.  That same month, the 
appellant underwent a VA examination.  He reported that he 
had quit work because of pain in his hands and legs.

The appellant subsequently underwent VA medical examinations 
in July 1997.  He reported having cysts on his right hand and 
left middle finger.  He stated that driving a car produced 
numbness in his fingers and that he would have pain in his 
knuckles.  The cysts on the right palm and left finger were 
thought to affect the swelling he reported.  The appellant 
also stated that the right hand cysts caused pain on forceful 
gripping.  On physical examination, the appellant was able to 
touch the palmar crease of his left hand with all his fingers 
and the left-hand grip was excellent.  Strength and muscle 
tone of all major muscle groups were within normal limits.  
Sensory testing, including pain, touch and proprioception, 
was intact.  It was noted that a ganglion cyst had been 
removed from the palmar surface of the left 
metacarpalphangeal index finger.  On the palmar aspect of the 
right hand were two cystic structures, each less than two 
millimeters in size, located adjacent to the thumb.  These 
were noted to not affect the movement of any of the fingers 
or the thumb.  Palpation of the right thumb web palmar 
surface revealed a small area of tenderness.  Multiple films 
of the right hand revealed no pathologic process.

The appellant testified at his April 1999 personal hearing at 
the RO that he had a real hard time gripping things for any 
period of time in his left hand and that his right hand was 
the same way if he tried to grip something.  He stated that, 
after the surgery on his left finger, it was a little stiff 
and that there was a good amount of pain if he tried to hold 
anything for any period of time.  He also said that it 
itched.  See Hearing Transcript pp. 7-8.  The appellant 
further testified that there was a residual problem on the 
left finger where he had been operated on in service.  See 
Hearing Transcript p. 11.

The Board notes that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

When an unlisted disease, injury, or residual condition is 
encountered requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits will 
be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. §§ 4.20, 4.27.  The RO has rated the appellant's 
left index finger disability under 38 C.F.R. Part 4, 
Diagnostic Code 7899-7819; the right hand disability has been 
evaluated under Diagnostic Code 7819.  The 7899-7819 code 
combination is apparently for impairment of the major index 
finger as contemplated by or equivalent to benign new skin 
growths.  

Diagnostic Code 7819 provides that benign new skin growths 
are to be rated as scars, disfigurement, etc.  Except as 
otherwise provided, Diagnostic Codes 7807 through 7819 are 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations, 
or on the basis of scarring and/or disfigurement.  Diagnostic 
Code 7806, which governs ratings for eczema, provides that a 
noncompensable (0 percent) rating is warranted with slight, 
if any exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
if there is exfoliation, exudation or itching, and the 
growths involve an exposed surface or extensive area.  A 30 
percent evaluation requires exudation or constant itching, 
extensive lesions, or marked disfigurement.  

Under Diagnostic Code 7803, a 10 percent evaluation is 
assigned for a superficial scar which is poorly nourished 
with repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration.  
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the part affected.  

The appellant's service medical records indicate that he is 
left-handed.  Therefore, the left index finger disability 
relates to the appellant's major hand, and the right hand 
disability relates to the appellant's minor hand.  38 C.F.R. 
§ 4.69.


A.  Left index finger.

Service connection for residuals of the surgical removal of a 
cyst from the appellant left index finger was granted by 
rating action of November 1995.  By rating action of May 
1999, a 10 percent rating was assigned.  

Under Diagnostic Code 7806, a 30 percent evaluation requires 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  While the appellant testified at his April 
1999 personal hearing at the RO that his left index finger 
itched, there is no clinical evidence of record that 
indicates any findings relating to complaints of, or 
treatment for, any exudation or constant itching or for any 
lesions.  There have been no allegations of marked 
disfigurement, nor has any clinical demonstration of such 
disfigurement been accomplished.

Turning to the provisions of the Diagnostic Codes pertaining 
to scars, while there have been complaints of stiffness and 
pain on use in the finger, there has been no clinical finding 
that the residual surgical scarring present is tender or 
painful, or that there is any ulceration.  Thus, the 
provisions of these codes and the Note following them do not 
provide a basis for an evaluation in excess of the current 10 
percent.  As noted, when the 1999 rating action assigning the 
10 percent rating was promulgated, consideration was given to 
the complaints of pain and to deterioration in function 
(grip) of the finger.  The Board notes that no decrease in 
sensory or other neurologic function has been clinically 
demonstrated in the left index finger.

The Board has also considered other applicable Diagnostic 
Codes.  When limitation of motion of the index finger is 
considered, Diagnostic Code 5225 is applicable.  Under that 
Diagnostic Code, favorable or unfavorable ankylosis of the 
index finger is evaluated as 10 percent disabling.  There is 
no medical evidence of any ankylosis in the left index 
finger, rather the medical evidence demonstrates that the 
appellant is able to touch the palmar crease with his left 
index finger.  Regardless, the provisions for ankylosis 
provide no basis for an increased rating, since the maximum 
allowable evaluation is 10 percent.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for codes 
5216 through 5219 apply to unfavorable ankylosis or limited 
motion preventing flexion of tips to within 2 inches (5.1 
cms.) of median transverse fold of the palm.  Extremely 
unfavorable ankylosis will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5153, where there is amputation of the 
index finger through the middle phalanx or at the distal 
joint, a 10 percent evaluation is warranted, and a 20 percent 
rating is warranted where an amputation of the index finger 
occurs at the proximal interphalangeal joint or proximal 
thereto.  The appellant's left index finger disability cannot 
be considered equivalent to an amputation since he still has 
the finger and he still has function in all parts of the 
finger, even if he does have some pain on use.  

Thus, none of the Diagnostic Codes discussed above provide a 
basis for an increased rating for the left index finger 
disability.  The rating schedule does not provide a basis for 
an increased evaluation for the appellant's left index finger 
disability given the physical findings in this case and a 
rating in excess of 10 percent for appellant's service-
connected residuals of a left index finger cyst removal is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.68, 4.71a, 4.118, 4.124a, Diagnostic 
Codes 5153, 5225, 7804, 7805.  

The Board also concludes that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1).  In the present 
case, the Board notes that there is no contention or evidence 
submitted that the disorder is so unusual as to render 
application of the regular schedular provisions impractical, 
warranting application of 38 C.F.R. § 3.321.  In addition, 
there has been no showing that the appellant's residuals of 
surgical removal of a cyst on the left index finger have 
necessitated any periods of hospitalization.  In the absence 
of such factors, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Floyd v. Brown, 9 Vet. App. 
88 (1996).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).

B.  Right hand disability.

The Board initially notes that the appellant's right hand 
disability has been rated as noncompensable under Diagnostic 
Code 7819.  The Board notes there is no objective evidence of 
any orthopedic or neurological disability stemming from the 
service-connected cysts of the right hand.

As noted above, under Diagnostic Code 7806, a 30 percent 
evaluation requires exudation or constant itching, extensive 
lesions, or marked disfigurement.  No such clinical findings 
have been made in this case in relation to the right hand 
cysts.  Also, the appellant has not alleged that the right 
hand cysts cause exudation, constant itching, extensive 
lesions, or marked disfigurement.

In consideration the application of Diagnostic Codes 7803, 
7804, and 7805, the Board notes that the appellant has two 
two-millimeter cysts of the right hand palmar surface located 
near the thumb that have been objectively shown on 
examination to be tender on palpation.  This finding, coupled 
with the appellant's documented complaints of pain on use, 
indicates that the appellant's right hand cyst disability 
appears to be closely analogous to the discomfort occasioned 
by a tender and painful scar.  Therefore the Board finds that 
an increased rating of no more than 10 percent is warranted 
under 38 C.F.R. §§ 4.20 and 4.118, Diagnostic Code 7804.  
This is the highest rating available under that Diagnostic 
Code.

However, the evidence of record does not suggest that the 
appellant's right hand cyst disability produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard and thereby warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This case does not present factors such as marked 
interference with employment or frequent periods of 
hospitalization due to the right hand cysts.  The appellant 
has not been hospitalized for these cysts.  Neither his 
statements nor the medical records indicate that the right 
hand cyst disability warrants the assignment of an 
extraschedular evaluation.

Because this is an appeal from the initial rating for the 
right hand disability as a result of the earlier effective 
date granted above, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.  


ORDER

Entitlement to an effective date of June 8, 1995, but not 
earlier, for the assignment of a 10 percent evaluation for 
the left CTS, and of February 20, 1996, but no earlier, for 
the assignment of a 10 percent evaluation for the right CTS 
is granted, subject to regulations pertinent to the 
distribution of monetary awards.

The assignment of an effective date earlier than May 6, 1997, 
for the grant of the 10 percent evaluation for the bilateral 
strabismus is not warranted.

Entitlement to an effective date of October 1, 1994 for 
service connection for the low back/right leg disability, the 
right hand cyst disability, the migraine headaches and the 
residuals of bronchitis/pneumonia is granted.

The assignment of an effective date earlier than May 6, 1997, 
for the grant of service connection for maxillary sinusitis 
is not warranted.

A evaluation in excess of 10 percent for the residuals of a 
left index finger cyst removal is denied.

A rating of 10 percent, but no more, for the right hand cyst 
disability is granted, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

In  1997, the RO denied the appellant's claim of entitlement 
to service connection for anal pain and bleeding due to an 
undiagnosed illness.  The basis for the denial was that the 
claim was not well grounded.

On November 9, 2000, Public Law 106-475, The Veterans Claims 
Assistance Act of 2000, became effective and amplified the 
duty to assist previously mandated by 38 U.S.C. § 5107(a).  
This law eliminates the concept of a well-grounded claim, and 
redefines the Department of Veterans Affairs (VA) duty to 
assist.  The Act requires the VA to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
his or her claim unless it is clear that no reasonable 
possibility exists that the VA's assistance would aid in 
substantiating the claim. 

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the 
claimant's representative, if any, in 
writing of any information or evidence 
including medical and lay evidence, that 
is necessary to substantiate the claim; 
what information or evidence he or she is 
to submit; and what evidence the VA will 
attempt to obtain on the claimant's 
behalf;

2) a duty to develop all relevant 
evidence in the custody of a federal 
department or agency, including VA 
medical records, service medical records, 
Social Security Administration records, 
or evidence from other federal agencies;

3) a duty to develop private records and 
lay or other evidence; and 

4) a duty to examine veterans or obtain a 
medical opinion if the examination or 
opinion is necessary to make a decision 
on a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well-grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the appellant's claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In view of the foregoing, and to afford the appellant due 
process of law, the case is hereby REMANDED for the following 
action:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal; application of all pertinent 
Court decisions, statutes and regulations 
should be reflected in that 
readjudication.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If an examination is scheduled, the appellant is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



